The opinion of the court was delivered by
Swayze, J.
The state board of equalization of taxes canceled an assessment of taxes against the present defendant. The taxes had been imposed upon its property, exclusive of a building used for religious worship and live acres of land immediately surrounding, upon which it stands.
It is agreed that none of the buildings of defendant assessed for taxation were actually and exclusively used .for religious worship. The question presented is whether the defendant is to be taxed under the General Tax' act of 1903 (Pamph. L., p. 394), or under some other statute. The defendant claims exemption under its special charter (Pamph. L. 1869, p. 484), and under an act relating.to camp meeting associations. Pamph. L. 1894, p. 140, § 7; Gen. Stat., p. 347, pi. 44.
*66The act of 1903 provides that all property within the jurisdiction of this state not expressly exempted by this act, or excluded from its operation, shall be subject to annual taxation at its true "value under this act. All acts, general and special, inconsistent with its provisions are repealed.
The obvious effect of these provisions was to repeal all exemptions except those allowed by the act of 1903, as far as the legislature had the power so to do. The only suggestion of limitation upon the legislative power is that the defendant by its charter had an irrepealable contract with the state exempting it from taxation on all its personal property and its real estate, not to exceed in annual value $3,000.
It is settled that the legislature may enter into an irrepealable contract as to taxation with a private corporation, which is not subject to alteration by a subsequent legislature by virtue of the right reserved in the act of 1846 (Pamph. L., p. 1G), which is now section 4 of the Corporation act. Pamph. L. 1896, p. 277; New Jersey v. Yard, 95 U. S. 104; State Board of Assessors v. Paterson and Ramapo Railroad Co., 21 Vroom 446.
The question which arises is whether in any particular case the exemption, total or partial, is a mere gratuity or whether the elements of a binding contract are present. If the exemption is a mere gratuity it is subject to repeal.
In the cáse of Mount Pleasant Cemetery Co. v. Newark, 23 Vroom 539, the court held that there was a contract arising out of the acceptance of the charter by the corporators, the incurring by them of the expenditures incident to the enterprise, and the expectation by the legislature of benefit resulting therefrom. The charter in that case antedated the act of 1846.
In other cases it has been held that there was no contract. Little v. Bowers, 17 Vroom 300; affirmed, 19 Id. 370. The case was subsequently taken to the United States Supreme Court, but the writ of error was dismissed on another ground. 134 U. S. 547; State Board of Assessors v. Paterson and Ramapo Railroad Co., supra; Newark and South Orange Horse Car Railroad Co. v. Clark, 24 Vroom 332; affirmed, *6725 Id. 213; Flower Hill Cemetery Co. v. North Bergen, 39 Id. 488; affirmed, 41 Id. 338.
In Cooper Hospital v. Camden, 39 Vroom 691, the Court of Errors and Appeals said that in order to sustain the claim that a contract had arisen, it would require something more than the mere assumption and exercise of the corporate powers. In New Jersey v. Yard the consideration was a compromise of a vexed question between the state and the railroad company. In both the Singer Manufacturing Company cases (29 Id. 633; 33 Id. 289) the consideration was the removal of a part of the plant to New Jersey and the investment of a large sum of money here. Each case depends on its own facts. In every case there is present the element of an agreement evinced by the acceptance of the charter, and the question necessarily is whether there is such a consideration as will make the agreement a binding contract. We fail to find a consideration in the present charter. The whole language speaks of privileges conferred upon the incorporators. No obligation is imposed upon them, nor is there anything to indicate that the legislature expected the state to benefit by the incorporation. To use the language of the Court of Errors and Appeals, in the Paterson and Ramapo Railroad Co. case, there was no service, duty, expenditure or other remunerative condition imposed upon the corporation, either directly or as a consequence of the exercise of privileges and franchises conferred by the same legislature. The case does not differ in this respect from the Flower Hill Cemetery Company case.
The judgment of the state board of equalization is reversed, and the tax is affirmed, with costs.